                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

PATRICK JOHNSON,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )          No. 4:18CV1737 HEA
                                                  )
STEVE LARKINS, et al.,                            )
                                                  )
                Defendants.                       )

                             OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file.           Plaintiff Patrick Johnson

commenced this civil action on October 9, 2018, by filing a twenty-one page handwritten

complaint naming multiple employees at the Eastern Reception Diagnostic and Correctional

Center (“ERDCC”) as defendants. On December 26, 2018, plaintiff filed a change of address

notice with the Court indicating that he had been released from prison. On January 23, 2019, the

Court ordered plaintiff to submit a new motion to proceed in forma pauperis because the inmate

account statement submitted in support of his original motion was no longer an accurate

representation of his financial situation. In that same order, the Court also required that plaintiff

file an amended complaint on the Court’s form and in compliance with the Court’s instructions.

ECF No. 6. The Court cautioned plaintiff that his failure to timely comply with the order would

result in the dismissal of his case without further notice. Plaintiff’s response was due on

February 13, 2019.

       To date, plaintiff has neither responded to the Court’s order, nor sought additional time to

do so. Plaintiff was given meaningful notice of what was expected, he was cautioned that his

case would be dismissed if he failed to timely comply, and he was given ample time to comply.
The Court will therefore dismiss this action, without prejudice, due to plaintiff’s failure to

comply with the Court’s January 23, 2019, order and his failure to prosecute his case. See Fed.

R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the authority of

a court to dismiss sua sponte for lack of prosecution is inherent power governed “by the control

necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases”); Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (a district

court has the power to dismiss an action for the plaintiff’s failure to comply with any court

order).

          Accordingly,

          IT IS HEREBY ORDERED that this case is DISMISSED without prejudice.                  A

separate order of dismissal will be entered herewith.

          IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis [ECF No. 2] is denied as moot.

          IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

          Dated this 21st day of February, 2019




                                              ___________________________________
                                                  HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                                  2
